
	

114 HRES 102 IH: Expressing support for designation of September 25, 2015, as “National Pediatric Bone Cancer Awareness Day”.
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Farenthold submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of September 25, 2015, as National Pediatric Bone Cancer Awareness Day.
	
	
 Whereas September is “National Childhood Cancer Awareness Month”; Whereas pediatric bone cancers comprise 5 percent of all pediatric cancers;
 Whereas 5-year survival rates from metastasized pediatric bone cancers are only about 10 percent; Whereas a separate day to raise awareness for pediatric bone cancer will help raise awareness of the disease in parents, potentially leading to earlier diagnosis and better survival rates;
 Whereas increased awareness may also help promote funding into pediatric bone cancer research where treatments and survival rates have been virtually unchanged for a quarter century;
 Whereas children with bone cancer courageously face painful and disfiguring surgeries, grueling physical therapy, the side effects from the harshest of chemotherapies, lost time from school, and the social stigma among teens: physical disabilities, scars, hair loss, weight loss, and absence from school;
 Whereas the parents, siblings, and families of children with bone cancer face unique difficulties, including separation of family for extended periods of time during treatment, difficulties in providing parental guidance to the children in the family who are not afflicted with cancer, financial strains over several years, and the emotional strain of watching a child suffer through treatment and often die a painful death after years of struggling;
 Whereas the Triumph Over Kid Cancer Foundation is working to raise research funds and awareness of pediatric bone cancer and now seeks this designation to continue the raising of public awareness of the extent and magnitude of the damages inflicted on families across the United States from pediatric bone cancer; and
 Whereas September 25, 2015, would be an appropriate date to designate as “National Pediatric Bone Cancer Awareness Day” to raise awareness for pediatric bone cancer: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “National Pediatric Bone Cancer Awareness Day”; and
 (2)commends— (A)children battling bone cancer, and their families and friends, for their courage and perseverance;
 (B)organizations like the Triumph Over Kid Cancer Foundation, that raise awareness and encourage the accurate and early diagnosis of the devastating disease of pediatric bone cancer; and
 (C)the researchers, scientists, and health care providers who are dedicated to treating and finding a cure for pediatric bone cancer.
				
